Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 However applicant has not perfected this claim. 
Applicant has not filed certified copies of IB6097151 as required. 35 U.S.C. 119 (b) (3) 37 CFR 1.55. 
Applicant must submit the certified copy of the application in accordance with MPEP 215 et seq.
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. 
DETAILED ACTION
Claim Objection
There are no descriptions of the figures in the specification. 
For clarity and conformance with 37 CFR 1.154 (b) (4) and 37 CFR 1.1024 there must be descriptions of the figures germane to the design shown in the figures. The descriptions should match the figure labels on the drawing sheets. Each description should state the angle of view of the design shown in the drawing. If a drawing is enlarged in scale in comparison to other views, the description of the figure should state that. Retain the numbering of the figures as currently written, do not use the word FIG. to describe or label any amended drawings. 
Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
1)  The drawing lines are in a blue color. Since color can be used to indicate that a portion of the article is not claimed, the used of blue makes it difficult to determine what is claimed without conjecture. 
To resolve this issue consider drawing the figures with black lines. 
2)  On the top of the coffee machine, there is a feature that appears to be an opening. See the illustration below.
[AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (C)]











In figure 1.2, there is a line on the top outlining the shape. Inside this line there is a line labeled A which appears to be the inner edge of the shape suggesting that the top edge curves down and inward. Below this there is another line labeled B that may be the bottom edge of the opening. But it cannot be determined without conjecture and it is not clear what form the design takes beyond this line. Is the inner area a flat plane or is there an open space inside and if there is how far does it extend? It is not clear how the vertical lines (one is labeled C) should be interpreted. Are they indications of contour or are they feature lines?
To resolve this issue, consider changing the lines marked A and B and the vertical lines (one of which is labeled C) to broken line. 
3)  See the illustration below of figures 1.1, 1.2 and 1.4. 

    PNG
    media_image5.png
    329
    381
    media_image5.png
    Greyscale
[AltContent: connector]
    PNG
    media_image6.png
    227
    85
    media_image6.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1.2)][AltContent: textbox (1.4)]
    PNG
    media_image8.png
    53
    65
    media_image8.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (A)]













In figure 1.1, the top arrows point out a number of lines and features between the line separating the back section of the coffee maker and the front part. These features cannot be understood without conjecture in part because this is the only view of these features and they are within an area that is partially obscured by other parts of the article. The part pointed out and labeled A and the small squares on either side of it are visible in three views but it still is not possible to understand the feature because of the side view. The part pointed out in figure 1.4 wraps around the back section and extends downward. In view of the other figures, the design structure of this part cannot be understood without conjecture. 
To resolve, consider changing all features described above to broken line. 
4)  See the illustration below.

    PNG
    media_image13.png
    305
    138
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    403
    440
    media_image14.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1.3)][AltContent: textbox (1.4)][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (B)]









At the bottom of the detail of figure 1.3 several features including the arced double line around the part marked A are pointed out. These features cannot be understood without conjecture. This is the only view of these features and they appear flat in this view. They cannot be seen in the side view for example to determine if they are projections. Therefore it is not clear whether they are decoration or recessed features. 
The round features pointed out and labeled B in the detail of 1.3 are indefinite and non-enabled. The edges of the right feature can be seed in figure 1.4 but it is not clear if these round features are decoration or recessed within the front surface of the coffee machine. 
To resolve this issue, consider changing the non-enabled and indefinite features described above to broken line. 
5)  See the illustration on the next page. 

    PNG
    media_image17.png
    199
    459
    media_image17.png
    Greyscale
[AltContent: textbox (1.3)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image18.png
    100
    181
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    107
    176
    media_image19.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1.4)]









There are several shapes on the bottom of the coffee machine that cannot be understood without conjecture. They are tinted grey above. 
To resolve this issue, consider changing the features to broken line. 
If features are changed to broken lines consider adding the following broken line statement after the last figure description and before the claim statement:
--The broken lines and areas within them depict portions of the coffee machine that form no part of the claimed design. --
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
Do not amend the labeling of the drawings in accordance with 37 CFR 1.184 (u).
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
While reproductions may be renumbered, the new numbering must still conform to the numbering requirements of Hague Administrative Instruction 405, as required under 37 CFR 1.1026 Figure label numbers should be in ascending order. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Conclusion
The application is refused under 35 U.S.C. 112 (a) and (b). 
A response to this action is required to avoid abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number and U.S. application number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is placed in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918